Citation Nr: 0502701	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-05 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)



REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney-
at-Law



ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel






INTRODUCTION

The veteran served on active duty from August 1965 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which denied service connection for PTSD.

A Notice of Disagreement (NOD) was received in October 2000, 
and a March 2003 letter addressed to the Secretary of the 
Department of Veterans Affairs was accepted as a substantive 
appeal in lieu of a VA Form 9.

A June 1999 Board decision denied a previous appeal for 
service connection for PTSD, finding that the veteran was 
subjected to combat stressors in service, but no probative 
diagnosis of PTSD had been made.


FINDINGS OF FACT

1.  A probative diagnosis of PTSD has been made.

2.  The veteran was subjected to combat stressors in service.

3.  There is medical evidence of a causal nexus between 
current PTSD symptomatology and the claimed in-service 
stressor.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.304 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable action taken herein, discussion of 
whether VA duties pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA) have been satisfied is not required.  The 
Board finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran. 


Factual Background

The veteran performed active service with the U.S. Coast 
Guard from August 1965 to June 1969.  Service records reflect 
that he was awarded the National Defense Service Medal, the 
Viet Nam Service Medal, the Viet Nam Campaign Medal, the Navy 
Unit Commendation Ribbon, the Republic of Viet Nam Cross of 
Gallantry with Palm Unit Citation, and the Republic of Viet 
Nam Civil Action Unit Citation.

The United States Armed Services Center for Research of Unit 
Records (USASCRUR) confirmed that, in 1967, a Coast Guard 
ship conducted coastal surveillance off the coast of Viet 
Nam, fired numerous rounds of ammunition against Viet Cong 
forces, encountered sampans and trawlers, and a round of 
ammunition detonated prematurely aboard the vessel in August 
1967.  Service records confirm that the veteran served on 
board that Coast Guard ship during that time period.  The 
ship's deck log corroborates the veteran's statement that the 
ship ran over a Vietnamese boat, cutting it in half.  A 
"buddy statement" corroborates the veteran's statement that 
his duties during the time his ship was patrolling off the 
coast of Viet Nam included serving as a gunner on a 5-inch 
gun mount and as a rescue swimmer.

Service medical records do not reflect any complaints or 
findings pertaining to PTSD and the separation medical 
examination report does not note any psychiatric problems.

The veteran was admitted to a VA medical facility in December 
1995 for assessment upon referral from a Vet Center.  The 
Axis I discharge diagnosis was no diagnosis established.  The 
Axis II diagnosis was schizoid traits.

June 1996 Vet Center records contain an Axis I diagnosis of 
PTSD.

A VA psychiatric examination was conducted in October 1998.  
The examination report reflects that sub diagnostic PTSD was 
noted in December 1991 and that the veteran did not meet the 
criteria for PTSD while receiving outpatient treatment in a 
VA facility in February 1994.  The diagnostic impression was 
generalized anxiety disorder.

A June 1999 Board decision found that the veteran had been 
subjected to combat stressors in service, but that no 
probative diagnosis of PTSD had been made.

The veteran submitted a February 2000 report from the 
Ridgeview Group, Counseling and Family Therapy, located in 
Reno, Nevada, signed by Michael R. Freda, Ph.D., (at the time 
of the report, Dr. Freda held an M.A.).  The report reflects 
that the Minnesota Multiphasic Personality Inventory-2nd 
Edition (MMPI-2) was administered and showed a high T-score 
on the hysteria scale and a high T-score on the 
hypochondriasis scale.  The Millon Clinical Multiaxial 
Inventory-Three (MCMI-III) was also administered.  Test 
results showed a moderately severe mental disorder, and that 
the veteran appeared "to have experienced an event or events 
that . . . involved physical threat or serious injury to 
which he responded with intense fear or horror."

The diagnostic impressions included:  Axis I PTSD and 
Generalized Anxiety Disorder (GAD); Axis II Schizoid 
Personality Disorder and Antisocial Personality Disorder with 
Passive-Aggressive Personality Traits; and Axis V Current GAF 
of 60, with serious symptoms of depression.

In the examiner's judgment, the veteran was "suffering from 
PTSD resulting from his military service in Viet Nam."  The 
examiner's conclusion was based on his observations that the 
veteran exhibited all of the characteristic symptoms of PTSD, 
such as nightmares, flashbacks, intrusive thoughts, trouble 
with authority figures, problems keeping employment, and 
failed relationships.  Additionally, he noted that the 
veterans Generalized Anxiety Disorder could stem from the 
PTSD, the veteran's history of substance abuse and alcohol 
problems were congruent with a PTSD diagnosis, and the 
veteran's Axis II diagnoses were congruent with an Axis I 
diagnosis of PTSD.

The veteran submitted a January 2002 psychological 
examination report from the Nevada Bureau of Disability 
Adjudication, signed by Dr. Rebecca Mueller, Ph.D., a 
clinical psychologist.  Diagnostic impressions were:  Axis I 
PTSD and alcohol abuse in sustained full remission; Axis II 
deferred; and Axis V current GAF of 60 (psychological only).  
Dr. Mueller noted that the veteran's PTSD symptoms appeared 
to be moderately well controlled and recommended mental 
health counseling to assist him in managing his mild symptoms 
of PTSD.

The veteran received a VA "Mental Disorders (Except PTSD and 
Eating Disorders) Examination" in January 2003.  The 
examination was for the stated purpose of determining 
eligibility for nonservice-connected pension for mental 
disorders.

The claims file was reviewed.  The examiner found the 
previous VA medical examination of October 1998 to be "of 
particular note."   With respect to stressor information, 
the examiner noted that there had been considerable 
deliberation regarding the adequacy of the veteran's 
stressors, and that DVA had not conceded the adequacy of the 
stressors.  The examiner did not offer his own medical 
opinion as to the adequacy of the veteran's stressors.  

The examiner concluded that the veteran reported some 
symptoms of PTSD, but not enough to make a full diagnosis, 
and that many of the reported symptoms were also present in 
other disorders.  The diagnosis was:  Axis I Dysthymic 
disorder and PTSD symptoms; Axis II apparent history of 
antisocial personality disorder traits; and Axis V current 
GAF of 50.  

The veteran submitted a July 2003 letter from Dr. Freda of 
the Ridgeview Group stating his psychological opinion that 
the veteran was totally disabled without consideration of any 
past or present drug and/or alcohol use, and that drug and/or 
alcohol uses was not the material cause of the veteran's 
disability.  Dr. Freda attached a copy of his previous 
February 2000 report, and a March 2003 
psychiatric/psychological impairment questionnaire which 
confirmed his previous Axis I diagnoses of PTSD and GAD, and 
gave a prognosis that the veteran would continue to have 
problems with authority figures due to his PTSD.  Of note, 
Dr. Freda provided his "best medical opinion" that the 
earliest date of PTSD symptoms was between May and December 
1966.


Legal Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  A showing of 
chronic disease in service requires a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.   
Isolated findings, or a diagnosis including the word 
"chronic," are not sufficient to establish service 
connection.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

That a condition or injury occurred in service alone is not 
enough; there must be a disability resulting from that 
condition or injury. Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of PTSD, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link established by medical evidence between 
the current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2004).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).


Analysis

Service connection for PTSD requires proof of three elements; 
the first of which is medical evidence establishing a 
diagnosis of PTSD. 38 C.F.R. § 3.304(f).

At the time of the June 1999 Board denial of service 
connection for PTSD, the Board found that the medical 
evidence did not establish a diagnosis of PTSD; specifically, 
that although the veteran presented some symptoms of PTSD, 
the criteria for a diagnosis of PTSD were not met.

Subsequent to that Board decision, the claim file has been 
augmented with additional medical opinions.  

A February 2000 report by a psychologist with the Ridgeview 
Group diagnosed PTSD, and the psychologist concluded that the 
veteran was suffering from PTSD as a result of his military 
service in Viet Nam.

A January 2002 report by a psychologist with the Nevada 
Bureau of Disability Adjudication diagnosed PTSD, without 
attribution as to cause.

A January 2003 VA mental disorders (except PTSD and eating 
disorders) examination did not diagnose PTSD, rather it 
diagnosed PTSD symptoms.  In fact, no diagnosis for PTSD was 
possible, as the examining psychologist did not address the 
first requirement for such a diagnosis, a qualifying 
traumatic event.  Rather the examiner simply noted that DVA 
had not conceded the adequacy of the stressors.

A July 2003 letter, with attachments, from the psychologist 
with the Ridgeview Group confirmed his previous Axis I 
diagnoses of PTSD and gave a prognosis that the veteran would 
continue to have problems with authority figures due to his 
PTSD.  

The Board concludes that the first element of proof for 
establishing service connection for PTSD, medical evidence 
establishing a diagnosis of PTSD, has been met.

Second, there must be credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).

In a September 2004 supplemental statement of the case  
(SSOC), the RO stated that the denial of service connection 
for PTSD was based on the facts that the veteran's claimed 
in-service stressors could not be verified, and the veteran's 
diagnosis of PTSD was based on his reported history without 
substantiating facts.   

The evidence of record, however, shows that the veteran's 
claimed stressors are verified by substantiating facts; 
service record entries, the USASCRUR report, and extracts 
from the ship's log.  In its June 1999 decision, the Board 
noted these substantiating facts, and found that the veteran 
was subjected to combat stressors in service.  

The Board concludes that there is credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and the second element of proof is established.

Third, there must be a link established by medical evidence 
between the current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The February 2000 report from the psychologist with the 
Ridgeview Group clearly and unambiguously links the current 
symptomatology to the claimed in-service stressors.  
Moreover, the July 2003 attachment to the psychologist's 
confirming diagnosis goes a step further and defines the most 
likely dates for the onset of the veteran's PTSD to the 
period from May to December 1966.

In again denying the veteran's claim for service connection 
in the September 2004 SSOC, the RO concluded that the records 
did not establish a stressor that is outside the range of 
usual human experience.  That, however, is not the proper 
test to be applied.  Nor is there any competent medical 
evidence on that subject.

The appropriate test to be applied is:  (1) that the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror. American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM- IV); 38 C.F.R. § 4.125 (2004).

In this case, the only medical evidence on that issue 
subsequent to the June 1999 Board decision are the February 
2000 and July 2003 reports from the Ridgeview Group 
psychologist, both of which conclude that the veteran does 
have qualifying stressors as defined by the DSM-IV.

The January 2003 VA mental disorders (except PTSD and eating 
orders) examination does not provide a medical opinion 
regarding a link, or the absence of a link, between the 
current symptomatology and the claimed in-service stressor.  
Rather, the report notes only that "DVA has not conceded the 
adequacy of the stressors" in meeting the criteria for a 
diagnosis of PTSD.  

There is no medical evidence contrary to Dr. Freda's two 
reports.  The Board concludes that there is a credible link 
established by medical evidence between the current 
symptomatology and the claimed in-service stressor.

Accordingly, the Board finds that the preponderance of the 
evidence establishes every element of evidentiary proof for 
service-connection for PTSD.  



ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is granted.




	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


